.,              ’




                                                       The Attorney              General of Texas
                                                                        November 9,         1983
    JIM MATTOX
    Attorney General



    Supreme Court         Bullding                Honorable   Bob Bush                                  Opinion   No. JM-90
    P. 0. Box 12548                               Chairman
    Austin,    TX. 78711. 2548                    committee on Judiciary                                Re:   Whether a county         court at
    512,475.2501                                  Texas House of Representatives                        law must be     located          at  the
    Telex    9101874.1367
    Telecopier     5121475-0266
                                                  P. 0. Box 2910                                        county seat
                                                  Austin,   Texas   78769

    714 Jackson.    Suite 700                     Dear Representative          Bush:
    Dallas.   TX. 75202-4506
    2141742-8944
                                                        You ask whether the legislature  may create                  a county court      at law
                                                  to sit at some location  within the county other                  than the county      seat.
    4824     Alberta        Ave..   Suite   160
    El Paso, TX.            79905.2793                  Section    1 of   article      V of    the Texas   Constitution     provides    in part
    9151533.3484                                  as follows:

p      01 Texas.    Suite 700
                                                                   The Legislature   may establish     such other courts
    ,,ous,on,    TX. 77002.3111                                as    it    may deem necessary       and prescribe     the
    713023.5686                                                jurisdiction    and organization    thereof  . . . .

                                                  county     courts      at   law    are   established      under authority      of    this
    806 Broadway,              Suite 312
    Lubjm3x.  TX.            79401.3479
                                                  provision.        Sterrett    v. Morgan,      294 S.W.2d 201 (Tex.        Civ.    App. -
    8061747.5238                                  Dallas      1956,     no   writ).      The    constitutional    county     courts      are
                                                  established      by article      V, section    15 of the Texas Constitution.          -See
                                                  also Tex. Const. art. V, 91.
    4309 N. Tenth. Suite B
    McAllen.     TX. 78501-1685
    5121682-4547
                                                         There is no constitutional         provision   which would require   county
                                                  courts   at law to conduct       their    proceedings   at the county seat.     See
                                                  Tex. Const.      art.   V, 91, cf.    arts.    V, §§15-17   (provisions on county
    200 Main Plaza. Suite 400                     judges,   jurisdiction,     and=       of county court).
    San Antonio.  TX. 78205.2797
    512/225-4191
                                                        Article     1602, V.T.C.S.,      provides      that all      terms of the county
                                                  court    be held at the county         seat.     However,      this     statute     refers   to
     An Equal          Opportunity/               county courts and not to county courts at law.                  Moreover,       a statute    is
     Affirmative         Action     Employer      subject    to amendment or implied repeal by a later                statute.      See, e.g.,
                                                  Popham V. Patterson,        51 S.W.2d 680 (Tex.          1932);    Townsend V. Terrell,
                                                  16 S.W.2d 1063 (Tex.        1929).    Section      4 of article        1605~1-5, V.T.C.S.,
                                                  authorizes     a commissioners      court    to designate        facilities       outside    of
                                                  the    county    seat    as auxiliary       courts     for    purposes       of    conducting
                                                  non-jury    proceedings.

P                                                         The constitutional        provisions       regarding    county   courts    at law may
                                                  be    contrasted     with     article     V,     section     7, which     provides     that a




                                                                                       p.   383
Honorable    Bob Bush - Page 2         (JM-90)




district    court  “shall   conduct  its proceedings     at the county     seat of
the county in which the case is pending,         except as otherwise      provided
by law.”      (Emphasis added).     The underlined    language    was added by a
1949 amendment.       See HJR No. 22, Acts 1949,        51st   Session   at 1496;
Table    I,  Votes   onProposed     Amendments to the       Texas   Constitution,
1875-1949,    Acts 1951, 52nd Leg.,     at 1621, 1627.

       Prior    to the 1949 amendment to article               V, section       7, the Texas
Supreme Court held invalid              the creation       at Texarkana       of a district
court    called       the “Texarkana       Court     at Law” on the ground               that  a
district     court must be located          at the county seat.           Turner v. Tucker,
258 S.W. 149 (Tex.           1924).     Boston,    and not Texarkana,         is the county
seat of Bowie County.            The legislature       granted the “Texarkana          Court at
Law” most of the jurisdiction             in civil     cases exercised      by the district
court within        Bowie, as well as much of the jurisdiction                   exercised    by
the county court.           The supreme court stated         that    “a court empowered to
discharge      principal      functions    of the district         court must be regarded
as a district        court in giving      effect    to the command of the amendment.”
258 S.W.        at     150.     The 1949 addition           to    article    V,     section    7
invalidated       this holding.

      The Turner v. Tucker court also relied       on article  IX, section    2
of the Texas Constitution,      which concerns   the removal of the county
seat.   The opinion    noted that a county seat was originally     called   the
seat of justice    in the county,  and that  to permit the establishment     of
the “Texarkana   Court at Law” at Texarkana would remove the county seat
without  complying    with the procedures   set out in article    IX, section


       Subsequent    cases have ignored      this secondary       holding   in Turner v.
Tucker,     or have overruled      it sub silentio.         The court of appeals          in
Jordan v. Crudgi.ngton,         225 S.W.2d 917 (Tex.         Civ. App. - Fort Worth
1949, no writ),       held that a statute       establishing       a court of domestic
relations      was unconstitutional.         The court’s       jurisdiction      would be
equal to that of a district          court yet many provisions           of the creating
statute    could not be constitutionally         applied    to a district      court;   for
example,     it di.d not require     the court to sit at the county seat.               The
supreme court reversed         and found the statute       constitutional      except for
three provisions:         it provided     for terms     of office      of more than two
years;    provided   for the removal of the judge and clerk by the juvenile
board;    and provided      for a jury of fewer than twelve persons.                Jordan
v. Crudgington,      231 S.W.2.d 641 (Tex. 1950).

      In Cox v. Wood, 256 S.W.2d 841 (Tex.            1953),  the supreme court
held that a juvenile   court was not required        to sit at the county seat
of Dallas   County as it existed        when Dallas    became the county     seat.
Thus, the Turner v. Tucker discussion           on article   IX, section   2, has
not been applied    to legislatively      created   courts.    See also Attorney
General Opinion C-391 (1965)        (1949 amendment to article      V. section     7




                                        p.   384
    Honorable   Bob Bush - Page 3          (JM-go)




    authorizes  legislation          locating        district       court   elsewhere        in   county
    than at county seat).

          In our opinion,      the    legislature   is authorized to                create    a county
    court   at law to sit       at    some location    in the county                 other    than the
    county seat.

                                           SUMMARY

                    The legislature    may create   a county  court at
                 law to sit    at some location   in the county other
                 than the county seat.




                                                                JIM      MATTOX
                                                                Attorney  General    of   Texas

    TOM GREEN
    First Assistant    Attorney       General

    DAVID R. RICHARDS
    Executive Assistant       Attorney     General

    Prepared    by Susan L. Garrison
    Assistant    Attorney General

    APPROVED:
    OPINION COMMITTEE

    Rick Gilpin,   Chairman
    Jon Bible
    David Brooks
    Colin Carl
    Susan Garrison
    Jim Moellinger
    Nancy Sutton




h




                                                p.   385